Davison, J.
The information in this case is as follows: “ State of Indiana v. John D. Mathis and Samuel Hege — In the Bartholomew Common Pleas: Jeptha D. New, prosecuting attor*278ney, &c., informs the Court that the defendants, on or about the 1st of September, 1862, owned a saw mill on Jackson street, in the town of Columbus, Bartholomew county, Indiana, which obstructed and hindered, and ever since hath continued to obstruct and hinder, the free passage of a public street of known notoriety, to-wit: Jackson street aforesaid, in the town, county and State aforesaid, in front of said saw mill, by piling lumber from said mill on said street in front of said mill, to the great annoyance and injury of the citizens of the town, county and State aforesaid,” &c.
Oscar B. Hord, Attorney General, and John Mullany and Francis T. Hord, for the appellant.
The defendants moved to quash the information. The Court sustained the motion and the State excepted.
This information is said to be defective on two grounds: 1. Its caption does not state the county in which the prosecution was instituted. 2. It charges the obstruction of a public street instead of a public highway. The first ground is untenable. See Malone v. The State, 14 Ind. 220. A statement of the title of the Court to which the information is presented is sufficient, without naming the county. 2 G. & H. pp. 400, 403, 404; and, moreover, the offence is charged to have been committed in Bartholomew county. But Malone v. The State, supra, is decisive, that the first ground of objection is not well taken. Nor is the second at all available. “A public street in a town is a public highway.” Conner v. New Albany, 1 Blackf. 43, 45; Common Council, &c. v. Croas, 7 Ind. 9, 12. It may be that the town of Columbus is incorporated and has assumed by her by-laws to punish offences of this character; but whether this be- so, does not appear in the record, and hence we must intend that the Common Pleas had full cognizance of the case made by the information.
Per Curiam. — The judgment is reversed, with costs. Cause remanded.